COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-293-CV
  
  
THE 
ESTATE OF CLEO BERTON HARPER, DECEASED
  
  
------------
FROM 
THE PROBATE COURT OF DENTON COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant Niles Lathan Harper’s “Motion To Withdraw 
Appeal.”  It is the court's opinion that the motion should be granted; 
therefore, we dismiss the appeal.  See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
                                                                  PER 
CURIAM
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT and HOLMAN, JJ.
 
DELIVERED: 
January 27, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.